NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    FED. R. APP. P. 32.1



            United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Decided June 24, 2009

                                          Before

                          DANIEL A. MANION, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 07‐2761

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of
                                                   Indiana.
       v.
                                                   No. 2:05 CR 41‐04  
ANSELMO ZEPEDA, 
     Defendant‐Appellant.                          Rudy Lozano,
                                                   Judge.

                                        ORDER

        On May 11, 2009, we ordered a limited remand asking the district court to determine
whether the transcript of Anselmo Zepeda’s sentencing hearing accurately reflects the term
of imprisonment pronounced from the bench.  The district court listened to the recording of
the hearing and discovered that the transcript—which reflects that the court pronounced a
term of 150 months—is in error: the term pronounced from the bench was 210 months, the
same term reflected in the written judgment.  The transcript has been corrected and made
part of the record on appeal.  Because there is no discrepancy between the orally
pronounced sentence and the written judgment, and Zepeda has presented no other
argument on appeal, the judgment of the district court dated July 13, 2007 is AFFIRMED.